The plaintiff in error was convicted on a charge that he did have in his possession 12 pints of whisky with the unlawful intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 90 days and to pay a fine of $400. From the judgment rendered on the verdict, he appealed by filing in this court on April 16, 1921, a petition in error with case-made. No brief has been filed. The proof on the part of the state is conclusive and uncontroverted. An examination of the record discloses that the errors assigned are destitute of merit. The judgment of the lower court is therefore affirmed.